internal_revenue_service number release date uil cc fip plr-112571-00 date taxpayer state y parent date-a date-b this refers to the letter submitted on date-a which requests a ruling regarding the treatment under sec_1_832-4 through of the income_tax regulations of premium stabilization reserves which taxpayer maintains in conjunction with certain group accident_and_health_insurance contracts the information submitted with taxpayer’s ruling_request is summarized below facts taxpayer is a nonlife insurance_company incorporated under the laws of state y and is taxable under sec_831 of the internal_revenue_code taxpayer is a wholly owned subsidiary of parent and joins with parent in filing a consolidated federal_income_tax return on a calendar_year basis taxpayer’s primary and predominant business involves the underwriting of group accident_and_health_insurance contracts many of taxpayer’s contracts are experience rated and provide for premium stabilization reserves in general a premium stabilization reserve is a fund maintained by an insurance_company in connection with a group_insurance program which seeks to stabilize the group policyholder’s premiums over a number of years typically the premium stabilization reserve is funded by experience rate credits on the group_insurance policy which instead of being rebated to the group policyholder are retained by the insurance_company in an account to pay extraordinary claims or to offset future rate increases for the insured group the premium stabilization is not part of the insurance company’s capital and surplus and only is refundable to the group policyholder in the event of cancellation of the related group_insurance_contract taxpayer has submitted specimen copies of several premium stabilization reserve arrangements that it maintains in connection with group accident_and_health_insurance contracts in general each premium stabilization reserve arrangement is individually negotiated with the group policyholder depending on the particular arrangement the agreement providing for the premium stabilization reserve may specify more or less contractual detail with respect to how the experience rating on the group accident_and_health_insurance contract will be done in addition the arrangements may specify different formulas or mechanisms by which taxpayer will apply interest credits to the premium stabilization reserves during the period in which these funds are held on behalf of the insured group one of the most common types of premium stabilization reserve arrangements offered by taxpayer involves the issuance of an experience rated group accident_and_health_insurance contract to an employer together with a rider providing for the establishment of a special experience account under the basic group accident_and_health_insurance contract the employer is charged a stated premium rate based on the number of active employees and their qualified dependents the type of coverage selected eg individual dependent spouse dependent_child or dependent family_member and the type of heath care plan eg hmo ppo or managed indemnity plan the group contract is experience rated so that at the end of each rating period taxpayer is required to determine a rating adjustment for the contract by comparing the sum of the premiums and investment_income earned with respect to the insured group to the sum of the group’s claims and expenses_incurred plus a factor covering taxpayer’s risk charges and profit if the rating adjustment for the experience period results in an experience credit ie the sum of the premiums and the investment_income earned with respect to the group exceeds the sum of the group’s claims and expenses_incurred plus taxpayer’s risk and profit charges taxpayer adds the amount of the experience credit to the special experience account maintained on behalf of the employer conversely if the rating adjustment results in an experience debit ie the sum of claims and expenses_incurred with respect to the group plus taxpayer’s risk and profit charges are greater than the sum of the premiums and investment_income earned with respect to the group taxpayer subtracts the amount of the experience debit from the special experience account if the experience debit exceeds the balance of the special experience account the employer is not charged an additional premium however the deficit in the special experience account is carried over and offsets any future additions to the account as the result of experience rate credits taxpayer is required to credit interest to the average balance of an employer’s special experience account based on an annual interest rate which is reset at the beginning of each experience period the employer may request a withdrawal from the special experience account at any time for the payment of premiums or to cover extraordinary claims under the group contract thus stabilizing the employer’s premiums over time if the employer terminates or fails to renew the group accident_and_health_insurance contract taxpayer is required to pay the balance in the special experience account together with a pro_rata interest adjustment to the employer within a specified period after the date of termination for comparison purposes taxpayer also has submitted specimen copies of certain funding agreements that taxpayer uses in connection with administrative services agreements or modified minimum premium agreements with uninsured health care plans both generally referred to as administrative services only or aso contracts under these arrangements taxpayer manages the funds supporting an employer’s health benefit plan and provides claims processing and other administration services for the plan the deposit funds are treated as belonging to the employer and taxpayer manages the funds subject_to an agreement to pay interest thereon taxpayer charges the employer a fee for processing health care claims and other administrative expenses which is included in gross_income however a risk charge for overall coverage of plan benefits is not involved and taxpayer is not liable for any claims or benefits in excess of the amount of funds on deposit on its annual_statement filed for state regulatory reporting purposes taxpayer treats premium stabilization reserves in the same manner as experience rate credits that have been actually paid or credited to the group policyholders accordingly taxpayer records additions to or increases in the premium stabilization reserves as part of the liability for experience rate credits on the premium reserve exhibit of the annual_statement which reduces the amount of premiums earned as shown on the underwriting exhibit with respect to those group policies for which a rating has not been made at year-end taxpayer includes an estimated liability for additions to or increases in the premium stabilization reserve for those policies based on its loss experience to date on date-b taxpayer received permission from the commissioner of the internal_revenue_service to include amounts held with respect to premium stabilization reserves including estimates of the increase in the liability for such reserves based on loss experience through year-end in the computation of unearned premiums accordingly the premium stabilization reserves have been included in the amount of unearned premiums subject_to the percent reduction required by sec_832 by contrast taxpayer does not report funds that it receives from employers under aso contracts in either gross premiums written under sec_832 or unearned premiums under sec_832 and does not deduct the amounts withdrawn from such funds to pay health care claims under the employer’s health benefit plan as losses_incurred under sec_832 rather taxpayer only reports the fees that it receives for providing claims processing and administrative services for the employer’s health benefit plan in gross_income under sec_832 on date the internal_revenue_service issued final regulations under in revrul_70_480 1970_2_cb_142 the service had held that amounts held by a non-life insurance_company in a premium stabilization reserve funded with credits on experience rated group accident_and_health_insurance contracts are not taken into account in determining the company’s unearned premiums revrul_70_480 concluded that stabilization reserves are not unearned premiums because the credits retained by the insurance_company come into being after the relevant risk period had expired and thus constitute part of the company’s surplus which is available to pay policyholder dividends revrul_97_5 c b revoked revrul_70_480 revrul_97_5 notes that rev_rul 70-480's conclusion that the premium stabilization reserves are part of the insurance company’s surplus is erroneous because the company had at all times a legal_obligation to return the stabilization reserves to its policyholders to the extent that the stabilization reserves were not used to purchase future coverage sec_1_832-4 relating to the determination of underwriting_income by nonlife insurance_companies the final regulations are intended to clarify what amounts are included in gross premiums written and unearned premiums for purposes of the percent reduction of such unearned premiums provided by sec_832 the final regulations provide guidance with respect to the items included in gross premiums written return_premiums and unearned premiums the final regulations also provide rules relating to the method or timing for taking these items into account for federal_income_tax purposes these definitions and timing rules apply regardless of the classification of the related items on an insurance company’s annual_statement the final regulations are effective for the taxable years of a nonlife insurance_company beginning after date in light of the final regulations taxpayer has requested a ruling that additions or increases in premium stabilization reserves maintained in conjunction with a group accident_and_health_insurance policy are deductible as return_premiums within the meaning of sec_1 a in the taxable_year of the increase and that subtractions or decreases in premium stabilization reserves which are applied to offset the amount of premiums otherwise required under the group accident_and_health_insurance policy are included in gross premiums written within the meaning of sec_1_832-4 in the taxable_year of the subtraction law and analysis sec_832 provides that the gross_income of an insurance_company that is subject_to the tax imposed by sec_831 includes its investment_income or loss its underwriting_income or loss gains from the sale of property and other items constituting gross_income under the rules of inclusion applicable to other taxpayers under sec_832 underwriting_income consists of the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the amount of premiums earned on insurance contracts during the taxable_year is computed by starting with the gross premiums written on insurance contracts during the taxable_year and then subtracting from this amount return_premiums and premiums_paid for reinsurance this amount is increased by percent of the balance of unearned premiums on outstanding business at the end of the preceding_taxable_year and then reduced by percent of the increase in unearned premiums on outstanding business at the end of the taxable_year the percent reduction of the deduction for net increases in unearned premiums under this computation is intended to reflect the premium acquisition expenses associated with the unearned premiums the starting-point for determining a non-life insurance company’s premiums earned on insurance contracts during the taxable_year under sec_832 is the amount of gross premium written on insurance contracts during the taxable_year sec_1_832-4 provides that g ross premiums are amounts payable for insurance coverage and that gross premiums written on an insurance_contract include all amounts payable for the effective period of an insurance_contract sec_1_832-4 lists certain items which must be included in gross premiums written sec_1_832-4 provides specifically that gross premiums written includes amounts subtracted from a premium stabilization reserve to pay for insurance coverage sec_1_832-4 provides guidance with respect to the method or timing for reporting gross premiums written in general an insurance_company reports gross premiums written for the earlier of the taxable_year that includes the effective date of the contract or the year in which the company receives all or a portion of the gross premium for the contract for purposes of the foregoing general_rule the effective date of the insurance_contract is the date on which coverage commences and the effective period of an insurance_contract is the period over which over which one or more rates for insurance coverage is guaranteed in the contract see sec_1_832-4 sec_1_832-4 provides that return_premiums are amounts previously include in an insurance company’s gross premiums written which are refundable to the policyholder or the ceding company with respect of a reinsurance agreement if the amounts are fixed by the insurance_contract and do not depend on the experience of the insurance_company or the discretion of its management sec_1_832-4 discusses the timing for reporting of certain types of return_premiums more specifically sec_1_832-4 provides that the liability for return_premiums resulting from the cancellation of the contract is reported in the year of cancellation and the liability for return_premiums attributable to a reduction in risk exposure is taken into account in the taxable_year in which the reduction of risk exposure occurs sec_1_832-4 defines unearned premiums as the portion of the gross premiums written which is attributable to future insurance coverage during the effective period of the insurance_contract sec_1_832-4 also provides specifically that unearned premiums are determined without regard to retrospective premium adjustments thus unearned premiums do not include an insurance company’s estimate of amounts to be refunded or credited to the customer with regard to the expired portion of a retrospectively rate insurance_contract retro credits likewise an insurance company’s estimate of additional_amounts payable by its customers with regard to the expired portion of a retrospectively rated contract retro debits cannot be subtracted from unearned premiums the definition of unearned premiums in sec_1_832-4 represents a reversal of a provision of the prior regulations prior sec_1_832-4 that had provided for the inclusion of a liability for return_premiums under a rate credit or retrospective rating plan based on experience in the computation of unearned premiums therefore it is clear under the final regulations that additions to or increases in premium stabilization reserves that are attributable to experience rate credits are no longer included in the amounts taken into account as unearned premiums under sec_832 unlike sec_1_832-4 which provides specifically for the treatment of subtractions from premium stabilization reserves to pay for insurance coverage as an item included in gross premiums written the final regulations do not specifically list additions to or increases in premiums stabilization reserves attributable to experience rate credits as an item included in return_premiums rather sec_1_832-4 provides a general definition of return_premiums stating that an insurance company’s liability for return_premiums includes amounts previously included in gross premiums written which are refundable to a policyholder or a ceding company excluding amounts which are treated as policyholder dividends under sec_832 thus the issue is whether the premium stabilization that taxpayer maintains in connection with its group accident_and_health_insurance policies represent a liability for return_premiums as generally defined under sec_1_832-4 taxpayer issues group accident_and_health_insurance contracts which are experience rated and for which it maintains premium stabilization reserves the amounts added to the premium stabilization reserve represent the excess if any of the premiums and investment_income earned with respect to the insured group over the group’s claims and benefits paid plus a provision for taxpayer’s administrative costs and risk charges intended to assess the group policyholder for an appropriate share of taxpayer’s anticipated losses on policies if claims and expenses exceed the premiums collected therefore additions to the premium stabilization reserve are attributable to amounts that taxpayer has previously included in gross premiums written under b a together with an adjustment reflecting a portion of taxpayer’s earned investment_income which is allocable to premiums collected from the insured group although a group accident_and_health_insurance contract may not specify in exact detail the manner in which rating adjustments will be done the amounts added to the premium stabilization reserve are based on taxpayer’s experience with the particular insured group and are not discretionary further taxpayer has a contractual liability to return the amounts in the premium stabilization reserve because the group policyholder has the right to have any amount in the reserve applied against its future years’ premiums or benefit costs as well as the right to a refund of the reserve balance upon cancellation of the group accident_and_health_insurance contract finally the premium stabilization reserves are distinguishable from deposit funds because taxpayer retains the premium stabilization reserves as part of an on-going group_insurance arrangement to pay extraordinary claims or to offset premium increases and because the amounts in the premium stabilization reserve cannot be withdrawn at the discretion of the group policyholder except upon cancellation of the related group accident_and_health_insurance contract based on the above it is ruled as follows for purposes of applying the provisions of sec_1_832-4 through as in effect for taxable years beginning after date taxpayer will deduct additions to or increases in a premium stabilization reserve maintained in conjunction with a group accident_and_health_insurance policy as return_premiums within the meaning of sec_1_832-4 in the taxable_year of the increase in the premium stabilization reserve and will include subtractions or decreases in a premium stabilization reserve as part of gross premiums written within the meaning of sec_1_832-4 to the extent that such subtraction or decrease reduces the premiums otherwise required to be paid under the group accident_and_health_insurance policy except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to taxpayer’s authorized representative further a copy of this ruling letter should be attached to taxpayer’s consolidated federal_income_tax return for the first taxable_year beginning after date the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination senior technician reviewer sincerely acting associate chief_counsel financial institutions and products by donald j drees jr branch
